DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/09/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 15 is objected to because of the following informalities:  The examiner suggests amending the claim to recite “A non-transitory” instead of “Non-transitory” at the beginning of the claim to provide better quality and clarity .  Appropriate correction is requested.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 3, 10-11, 12, 14, 16 and 18 of U.S. Patent No. 10,911,409. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are anticipated by the patent claims. Instant application claims 1-2, 6-9, 13-16 & 20 are mapped to claims 1, 10, 12 & 19 of the patent, claims 3, 10 & 17of the instant application is mapped to claim 10 of the patent and claims 4-5, 11-12 & 18-19 are mapped to claims 3, 11, 14 and 18 of the patent. 
US Patent No. 10,911,409
Instant Application No. 17/116,111
1. A method of establishing a secure connection across a network, comprising:
1. A method of establishing a connection across a network, comprising:
intercepting, at a proxy device, a first initial message of a first encrypted handshaking procedure for a first secure communication session between a first device and a second device, wherein the first initial message includes at least first key exchange information for encrypting the first encrypted handshaking procedure;
 intercepting, at a proxy device, a first initial message of a first encrypted handshaking procedure for a first secure session between a first device and a second device;
 storing a copy of the first initial message of the first encrypted handshaking procedure at the proxy device;
saving the initial message of the first handshaking procedure 
at the proxy device;
sending a second initial message of a second encrypted handshaking procedure from the proxy device to the second device for a second secure communication session between the proxy device and the second device, wherein the second initial message includes second key exchange information for encrypting the second encrypted handshaking procedure;
sending a second initial message of a second encrypted handshaking procedure from the proxy device to the second device for a second secure session between the proxy device and the second device;
determining, based on the second encrypted handshaking procedure, whether the proxy device is to remain engaged between the first device and the second device during the first secure communication session, or is to disengage such that inspection of communication traffic during the first secure communication session is not to be performed by the proxy device; and upon determining that the first device is attempting to resume a previous secure communication session with the second device when the first initial message includes information associated with determining whether previous session credentials are stored at the proxy device; and upon determining that previous session credentials are not stored and the proxy device is to remain engaged: establishing the first secure communication session between the first device and the proxy device; establishing the second secure communication session between the proxy device and the second device; and at the proxy device, examining communication traffic between the first device and the second device.
upon determining that (i) the proxy device is to disengage from the first device and the second device such that inspection of communication traffic during the first secure session is not to be performed by the proxy device, and (ii) the first device is attempting to resume a previous secure session with the second device, determining whether previous session credentials are stored at the proxy device;
10. The method of claim 1, upon determining that previous sessions credentials are stored at the proxy device and the proxy device is to disengage between the first device and the second device, further comprising: sending a retry request to the first device to re-initiate the first encrypted handshaking procedure; and permitting the first device to establish the first secure communication session between the first device and the second device without examination of communication traffic by the proxy device.
and depending on results of the determining whether the previous session credentials are stored at the proxy device, performing either first operations or second operations to establish the first secure session without examination of communication traffic by the proxy device.  




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-9, 13-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shankar et al. US Patent No. 9,124,628 in view of Hughes et al. (US Patent No. 7,430,755).
Regarding independent clam 1, Shankar teaches a method of establishing a secure connection across a network, comprising: intercepting, at a proxy device, a first initial message of a first handshaking procedure for a first secure communication session between a first device and a second device (Shankar, column 2, lines 35-41 and column 5, lines 17-23; intercept initial message); sending a second initial message of a second handshaking procedure from the proxy Shankar, column 2, lines 45-51 and column 5, lines 26-30; proxy forward second initial message to second device/server to establish second secure communication); upon determining that (i) the proxy device is to disengage from the first device and the second device such that inspection of communication traffic during the first secure session is not to be performed by the proxy device (Shankar, column 2, lines 21-26 and 52-57 and column 5, lines 31-36; determine whether or not TLS proxy services should be applied to communications; seamlessly engage or disengage TLS proxy service); and performing either first operations or second operations to establish the first secure session without examination of communication traffic by the proxy device (Shankar, column 3, lines 4-20; client server sending application data without TLS proxy service/ seamlessly without any interruptions).
Shankar does not explicitly teach a first encrypted handshaking procedure; and a second encrypted handshaking procedure; and (ii) the first device is attempting to resume a previous secure session with the second device, determining whether previous session credentials are stored at the proxy device; and depending on results of the determining whether the previous session credentials are stored at the proxy device, performing either first operations or second operations to establish the first secure session without examination of communication traffic by the proxy device.
Hughes teaches a first encrypted handshaking procedure (Hughes, column 7, lines 7-24& 32-35 and column 8, lines 22-31); and a second encrypted handshaking procedure (Hughes, column 7, lines 35-54 and column 8, lines 22-31); and (ii) the first device is attempting to resume a previous secure session with the second device, determining whether previous Hughes, column 8, lines 39-54 and column 12, line 16- column 13, line 3; client wants to resume a SSL session); and depending on results of the determining whether the previous session credentials are stored at the proxy device, performing either first operations or second operations to establish the first secure session without examination of communication traffic by the proxy device (Hughes, column 8, lines 12-21 & 39-52).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Shankar with the teachings of Hughes to exchange secure messages to resume previous sessions or start new sessions to provide the advantage of secure communications providing privacy and data integrity for traffic/requests between clients and servers while providing load balance & persistency (Hughes, column 1, lines 6-10 and column 7, lines 25-26). 
Regarding claim 2, Shankar in view of Hughes teaches each and every claim limitation of claim 1, however Hughes teaches the method wherein determining that the first device is attempting to resume a previous secure session with the second device is based on intercepting the first initial message to include information associated with a previous encrypted handshaking procedure (Hughes, column 12, line 16- column 13, line 3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Shankar with the teachings of Hughes to exchange secure messages to resume previous sessions or start new sessions to provide the advantage of secure communications providing privacy and data integrity for traffic/requests Hughes, column 1, lines 6-10 and column 7, lines 25-26). 
Regarding claim 6, Shankar in view of Hughes teaches each and every claim limitation of claim 1, however Hughes teaches the method wherein: the first initial message includes at least first key exchange information for encrypting the first encrypted handshaking procedure (Hughes, column 8, lines 23-30 and column 7, lines 1-24); and the second initial message includes second key exchange information for encrypting the second encrypted handshaking procedure (Hughes, column 8, lines 23-30 and column 7, lines 31-54).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Shankar with the teachings of Hughes to exchange secure messages to resume previous sessions or start new sessions to provide the advantage of secure communications providing privacy and data integrity for traffic/requests between clients and servers while providing load balance & persistency (Hughes, column 1, lines 6-10 and column 7, lines 25-26). 
	Regarding claim 7, Shankar in view of Hughes teaches the method further comprising storing a copy of the first initial message of the first encrypted handshaking procedure at the proxy device (Shankar, column 2, lines 35-41 and column 5, lines 24-25; saving initial message).
Regarding independent clam 8, Shankar teaches an apparatus comprising: a network interface unit configured to enable communications over a network; a memory; and a processor coupled to the memory and the network interface unit, and configured to perform: intercepting, at a proxy device, a first initial message of a first handshaking procedure for a first secure communication session between a first device and a second device (Shankar, column 2, lines 35-41 and column 5, lines 17-23; intercept initial message); sending a second initial message of a second handshaking procedure from the proxy device to the second device for a second secure communication session between the proxy device and the second device (Shankar, column 2, lines 45-51 and column 5, lines 26-30; proxy forward second initial message to second device/server to establish second secure communication); upon determining that (i) the proxy device is to disengage from the first device and the second device such that inspection of communication traffic during the first secure session is not to be performed by the proxy device (Shankar, column 2, lines 21-26 and 52-57 and column 5, lines 31-36; determine whether or not TLS proxy services should be applied to communications; seamlessly engage or disengage TLS proxy service); and performing either first operations or second operations to establish the first secure session without examination of communication traffic by the proxy device (Shankar, column 3, lines 4-20; client server sending application data without TLS proxy service/ seamlessly without any interruptions).
Shankar does not explicitly teach a first encrypted handshaking procedure; and a second encrypted handshaking procedure; and (ii) the first device is attempting to resume a previous secure session with the second device, determining whether previous session credentials are stored at the proxy device; and depending on results of the determining whether the previous session credentials are stored at the proxy device, performing either first operations or second operations to establish the first secure session without examination of communication traffic by the proxy device.
Hughes teaches a first encrypted handshaking procedure (Hughes, column 7, lines 7-24& 32-35 and column 8, lines 22-31); and a second encrypted handshaking procedure (Hughes, column 7, lines 35-54 and column 8, lines 22-31); and (ii) the first device is attempting to resume a previous secure session with the second device, determining whether previous session credentials are stored at the proxy device (Hughes, column 8, lines 39-54 and column 12, line 16- column 13, line 3; client wants to resume a SSL session); and depending on results of the determining whether the previous session credentials are stored at the proxy device, performing either first operations or second operations to establish the first secure session without examination of communication traffic by the proxy device (Hughes, column 8, lines 12-21 & 39-52).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Shankar with the teachings of Hughes to exchange secure messages to resume previous sessions or start new sessions to provide the advantage of secure communications providing privacy and data integrity for traffic/requests between clients and servers while providing load balance & persistency (Hughes, column 1, lines 6-10 and column 7, lines 25-26). 
Regarding claim 9, Shankar in view of Hughes teaches each and every claim limitation of claim 8, however Hughes teaches the apparatus wherein the processor is configured to perform the determining that the first device is attempting to resume a previous secure session with the second device is based on intercepting the first initial message to include information associated with a previous encrypted handshaking procedure (Hughes, column 12, line 16- column 13, line 3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Shankar with the teachings of Hughes to Hughes, column 1, lines 6-10 and column 7, lines 25-26). 
Regarding claim 13, Shankar in view of Hughes teaches each and every claim limitation of claim 9, however Hughes teaches the apparatus wherein: the first initial message includes at least first key exchange information for encrypting the first encrypted handshaking procedure (Hughes, column 8, lines 23-30 and column 7, lines 1-24); and the second initial message includes second key exchange information for encrypting the second encrypted handshaking procedure (Hughes, column 8, lines 23-30 and column 7, lines 31-54).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Shankar with the teachings of Hughes to exchange secure messages to resume previous sessions or start new sessions to provide the advantage of secure communications providing privacy and data integrity for traffic/requests between clients and servers while providing load balance & persistency (Hughes, column 1, lines 6-10 and column 7, lines 25-26). 
	Regarding claim 14, Shankar in view of Hughes teaches the apparatus wherein the processor is configured to perform storing a copy of the first initial message of the first encrypted handshaking procedure at the proxy device (Shankar, column 2, lines 35-41 and column 5, lines 24-25; saving initial message).
Regarding independent clam 15, Shankar teaches a non-transitory computer readable media encoded with instructions that, when executed by a processor, cause the processor to Shankar, column 2, lines 35-41 and column 5, lines 17-23; intercept initial message); sending a second initial message of a second handshaking procedure from the proxy device to the second device for a second secure communication session between the proxy device and the second device (Shankar, column 2, lines 45-51 and column 5, lines 26-30; proxy forward second initial message to second device/server to establish second secure communication); upon determining that (i) the proxy device is to disengage from the first device and the second device such that inspection of communication traffic during the first secure session is not to be performed by the proxy device (Shankar, column 2, lines 21-26 and 52-57 and column 5, lines 31-36; determine whether or not TLS proxy services should be applied to communications; seamlessly engage or disengage TLS proxy service); and performing either first operations or second operations to establish the first secure session without examination of communication traffic by the proxy device (Shankar, column 3, lines 4-20; client server sending application data without TLS proxy service/ seamlessly without any interruptions).
Shankar does not explicitly teach a first encrypted handshaking procedure; and a second encrypted handshaking procedure; and (ii) the first device is attempting to resume a previous secure session with the second device, determining whether previous session credentials are stored at the proxy device; and depending on results of the determining whether the previous session credentials are stored at the proxy device, performing either first operations or second operations to establish the first secure session without examination of communication traffic by the proxy device.
Hughes, column 7, lines 7-24& 32-35 and column 8, lines 22-31); and a second encrypted handshaking procedure (Hughes, column 7, lines 35-54 and column 8, lines 22-31); and (ii) the first device is attempting to resume a previous secure session with the second device, determining whether previous session credentials are stored at the proxy device (Hughes, column 8, lines 39-54 and column 12, line 16- column 13, line 3; client wants to resume a SSL session); and depending on results of the determining whether the previous session credentials are stored at the proxy device, performing either first operations or second operations to establish the first secure session without examination of communication traffic by the proxy device (Hughes, column 8, lines 12-21 & 39-52).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Shankar with the teachings of Hughes to exchange secure messages to resume previous sessions or start new sessions to provide the advantage of secure communications providing privacy and data integrity for traffic/requests between clients and servers while providing load balance & persistency (Hughes, column 1, lines 6-10 and column 7, lines 25-26). 
Regarding claim 16, Shankar in view of Hughes teaches each and every claim limitation of claim 15, however Hughes teaches the non-transitory computer readable media wherein the instructions to cause the processor to perform determining that the first device is attempting to resume a previous secure session with the second device is based on intercepting the first initial message to include information associated with a previous encrypted handshaking procedure (Hughes, column 12, line 16- column 13, line 3).
Hughes, column 1, lines 6-10 and column 7, lines 25-26). 
Regarding claim 20, Shankar in view of Hughes teaches each and every claim limitation of claim 15, however Hughes teaches the non-transitory computer readable media wherein: the first initial message includes at least first key exchange information for encrypting the first encrypted handshaking procedure (Hughes, column 8, lines 23-30 and column 7, lines 1-24); and the second initial message includes second key exchange information for encrypting the second encrypted handshaking procedure (Hughes, column 8, lines 23-30 and column 7, lines 31-54).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Shankar with the teachings of Hughes to exchange secure messages to resume previous sessions or start new sessions to provide the advantage of secure communications providing privacy and data integrity for traffic/requests between clients and servers while providing load balance & persistency (Hughes, column 1, lines 6-10 and column 7, lines 25-26). 
	

Allowable Subject Matter
Claims 3-5, 10-12 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Examiner’s Statement for Indicating Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: The prior art Shankar et al.  (US Patent No. 9,124,628) discloses seamlessly engaging or disengaging TLS proxy service (Shankar, column 2, lines 22-26), Hughes et al. (US Patent No. 7,430,755) discloses resuming or duplicating existing sessions (Hughes, column 8, lines 39-60) and VanHeyningen et al. (US Patent No. 8,533,457) discloses using cache TLS session information to resume or establish TLS sessions (VanHeyningen, Abstract), however, the prior art taken alone or in combination fails to teach or suggest “when the previous session credentials are stored at the proxy device, performing the first operations to include: sending a retry request to the first device to re-initiate the first encrypted handshaking procedure; and permitting the first device to establish the first secure session between the first device and the second device without the examination of communication traffic by the proxy device” (in claims 3, 10 & 17) and “when the previous session credentials are not stored at the proxy device, performing the second operations to include: forwarding a copy of the first initial message from the first device to the second device, wherein the first initial message includes information associated with a previous encrypted handshaking procedure between the first device and the second device; and passing a response from the second device to the first device to establish the first secure session between the first device and the second device without the examination .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAQUEAL D WADE whose telephone number is (571)270-0357. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.